Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	Claims 23-33 are currently pending and are examined on the merits herein.

Priority

Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged. It is noted, however, that the earliest application that provides adequate support or enablement in the manner provided by the first paragraph of 35 U.S.C. 112 for one or more claims of this application is PCT application No. PCT/US2015/059512.  Thus, the priority date of the instant invention is November 06, 2015.  

						         IDS

	The information disclosure statements (IDS) submitted on 06/16/20 and 10/30/20 are acknowledged and have been entered.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.

Non-Statutory Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 23-335 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-8 and 13-15 of U.S. Patent No. 10,206,910 (hereinafter Beeharry US Patent No. ‘910).  Although the conflicting claims are not completely identical, they are not patentably distinct from each other because both applications are directed to a method of treating clear cell renal cell cancer to a subject in need thereof, the method comprising administering a pharmaceutical composition comprising a therapeutically effective amount of apilimod.  The claimed invention and U.S. Patent ‘910 are rendered obvious over another as the claimed invention teaches a subgenus of renal cancer comprising administering a broad genus of a pharmaceutical composition comprising apilimod whereas U.S. Patent ‘910 teaches the same subgenus of cancer comprising administering a subgenus of a pharmaceutical composition comprising apilimod with a VEGF inhibitor.  Moreover, the 



Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 23-28 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bertin et al. (WO 2006/128129, cited by applicant and filed on an IDS 1449) in view of Dutcher, J.P. (Ther. Adv. Urol., 2013, Vol. 5, No. 6, pgs. 338-353).  

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Bertin et al. teach methods of treating cancers using compounds that regulate the activity of c-Rel (see abstract).  Additionally, Bertin et al. teach that Rel has been found to be amplified in numerous cancers including renal cell carcinoma (i.e. renal cancer) (see pgs. 178-179).  Bertin et al. also teach that the compounds of the invention can be used in a method of inhibiting cell proliferation and that the compounds can be formulated as a pharmaceutical composition along with a pharmaceutically acceptable carrier and can be administered via various routes including oral or parenterally such as intravenously (see pgs. 14 and 201-202).  Bertin et al. further teach the use of compounds of various compounds including compound 50 or apilimod: 

    PNG
    media_image1.png
    288
    658
    media_image1.png
    Greyscale

(see instant claim 23; see pg. 66, compound 50).  Importantly, Bertin et al. teach that the compounds of the invention or salt thereof (including methanesulfonic acid salts; i.e. dimesylate) can be used for various treatments including renal cell carcinoma (see pg. 180, paragraph 2 and pg. 181, paragraph 1, and pgs. 197-198).  Additionally, 

	Bertin et al. do not specifically teach that the cancer being treated is refractory or recurrent.  Additionally, Bertin et al. do not teach treatment of clear cell RCC.

The examiner however contends that one skilled in the art would have indeed found it obvious to treat a subject with a refractory cancer given that Bertin et al. demonstrated reduction in proliferation in refractory or resistant cancer cell lines and one skilled in the art would have expected reasonable success. 

Dutcher et al. is provided to demonstrate that clear cell Renal cell cancer (ccRCC) is a subtype of RCC and comprises the most common type of RCC of about 75% of RCC in surgical series (see pg. 338, right col. and table 1).  Importantly, Dutcher et al. teach that patients with ccRCC tend to respond to immunotherapy wherein a proportion achieve durable complete response (see pg. 340, right col. last paragraph).  

Thus, to one of ordinary skill in the art at the time of the invention would have found it obvious to utilize apilimod to treat clear cell renal cell carcinoma in a subject in need thereof since Bertin et al. teach the use of such compound in treating various cancers and given that Bertin et al. demonstrated that administration of said compound resulted in reduction of cell proliferation.  Additionally, one skilled in the art would have found it obvious to treat ccRCC since Dutcher teaches that such patients comprise the majority of RCC and tend to respond to treatment.  Given the teachings of Bertin et al. and Dutcher, one of ordinary skill would have been motivated to treat clear cell renal cell carcinoma with apilimod with the reasonable expectation of providing a method that is effective in treating various cancers including renal cell cancer.  

Claims 29-33 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bertin et al. (WO 2006/128129, cited by applicant and filed on an IDS 1449) in view of Dutcher, J.P. (Ther. Adv. Urol., 2013, Vol. 5, No. 6, pgs. 338-353) as applied to claims 23-28 in view of Pal et al. (The Oncologist, June 2014, pgs. 1-9, cited by applicant and filed on an IDS 1449).  

	The Bertin et al. reference is as discussed above and incorporated by reference herein.  However, Bertin et al. do not teach the use of VEGF inhibitor such as sorafenib and nivolumab in the treatment of ccRC cancer.



Thus, to one of ordinary skill in the art at the time of the invention would have found it obvious to add Nivolumab and/or sorafenib to treat RCC given that Bertin et al.t each treatment of RCC cancer in combination with other therapeutic agents and in light of Pal et al. who teach that sorafenib and Nivolumab are both agents currently being used to enhance anti-tumor immune response in RCC.  Given the teachings of Bertin et al. and Pal, one of ordinary skill would have been motivated to treat RCC with apilimod in combination with sorafenib and/or Nivolumab with the reasonable expectation of providing a method that is effective in treating various cancers including renal cell cancer and effective in enhancing anti-tumor immune response.  

Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMIRA JEAN-LOUIS whose telephone number is (571)270-3503.  The examiner can normally be reached on M-T 5:30-4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/SAMIRA J JEAN-LOUIS/
Primary Examiner, Art Unit 1627                                                                                                                                                                                                        
01/29/2021